Fromme, J.,
concurring and dissenting. The evidence was insufficient to support the order of the fire marshal and of the district court pertaining to buildings 3720, 3740 and 3750. In this I concur with the majority.
However, this court has no authority to substitute its judgment for that of the fire marshal as to what should be done to alleviate the hazards in building 3730. We should not substitute our order for the order of the fire marshal. In this I dissent.
Miller, J., joins the foregoing concurring and dissenting opinion.